                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                           )
                                               )
                      Plaintiff,               )
       v.                                      )
                                               )   C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION,                        )
AHMAD AL SHAHMAN and DOES 2-5,                 )
individually and together d/b/a East IPTV,     )
                                               )
                      Defendants.              )


             PLAINTIFF DISH NETWORK L.L.C.’S PROOF OF SERVICE
             OF COMPLAINT ON DEFENDANT AHMAD AL SHAHMAN

              Pursuant to the Order Granting Plaintiff DISH Network L.L.C.’s Motion for

Alternative Service (D.I. 47, the “Order”), the undersigned certifies that the Summons, First

Amended Complaint, and the Order were emailed to Defendant Ahmad Al Shahman

(“Defendant”) on July 14, 2020, as shown in Exhibit 1.

              The former Delaware registered agent for co-defendant Serverlogy Corporation

appears to have “Resigned since 12/11/2019.” (See D.I. 46.) The Delaware Department of

State: Division of Corporations identifies Serverlogy Corporation as having an “UNASSIGNED

AGENT,” as shown in Exhibit 2.         As a result, DISH also served Defendant by serving

Serverlogy Corporation with the Summons, First Amended Complaint, and Order through the

Delaware Secretary of State on July 17, 2020, as shown in Exhibit 3.

              Defendant has therefore been properly served in accordance with the Order.
                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                          /s/ Lucinda C. Cucuzzella

                          Rodger D. Smith II (#3778)
                          Lucinda C. Cucuzzella (#3491)
                          1201 North Market Street
OF COUNSEL:               P.O. Box 1347
                          Wilmington, DE 19899
Stephen M. Ferguson       (302) 658-9200
HAGAN NOLL & BOYLE, LLC   rsmith@mnat.com
Two Memorial City Plaza   ccucuzzella@mnat.com
820 Gessner, Suite 940
Houston, TX 77024         Attorneys for Plaintiff DISH Network L.L.C.
(713) 343-0478

July 17, 2020
EXHIBIT 1
Stephen Ferguson

From:                             Stephen Ferguson
Sent:                             Tuesday, July 14, 2020 9:03 AM
To:                               'ahmad.shm@protonmail.com'; 'ahmad@dataname.com'; 'billing@hoststore.com';
                                  'ahmad@hoststore.com'; 'info@eastmedia.co'; 'customerservice@eastmedia.co';
                                  'mike@coxmax.com'; 'eastiptv@gmail.com'; 'w.developing@gmail.com';
                                  'info@dataname.com'; 'billing@themepure.com'; 'payments@themepure.com';
                                  'customersupport@serverlogy.com'; 'sales@serverlogy.com'; 'abuse@serverlogy.com'
Cc:                               'Smith, Rodger'
Subject:                          DISH Network L.L.C. v. Ahmad Al Shahman et al.; United States District Court for the
                                  District of Delaware, C.A. No. 19-1262 (RGA)
Attachments:                      Court Executed Summons (A. Al Shahman).pdf; Dkt.38 First Amended Complaint.pdf;
                                  Dkt.47 - Order Granting Motion for Alternative Service.pdf


Dear Ahmad Al Shahman,

Please find attached a copy of the summons, first amended complaint, and the Court’s order authorizing service of these
documents on you by email. Please contact me with any questions.

Best Regards,

Stephen M. Ferguson
Hagan Noll & Boyle LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
713.343.0478 T (ext. 102)
713.758.0146 F
www.hnbllc.com




                                                           1
EXHIBIT 2
EXHIBIT 3
                     MORRIS, NICHOLS, ARSHT                &   TUNNELL    LLP

                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                           302 658 9200
                                         302 658 3989 F AX
LUCINDA CUCUZZELLA
(302) 351-9685
CCUCUZZELLA@MNAT.COM



                                           July 16, 2020


Delaware Division of Corporations                                         VIA HAND DELIVERY
Service of Process Department
Delaware Secretary of State
John G. Townsend Building
401 Federal Street, Suite 4
Dover, DE 19901

          Re:    Service of Process
                 DISH Network L.L.C. v. Serverlogy Corporation, et al.,
                 C.A. No. 19-1262 (RGA) (District of Delaware)

Dear Sir / Madam:

               Pursuant to 8 Del. C. §§ 136 and 321, enclosed are the summons, First Amended
Complaint, and related papers filed in the United States District Court for the District of
Delaware, together with a check for $50. As per Court order dated July 14, 2020, defendant
Ahmad Al Shahman is to be served through the Delaware registered agent for co-defendant
Serverlogy Corporation. However, Agents and Corporations, Inc. resigned as Serverlogy’s
registered agent as of December 26, 2019, and no new registered agent has been designated.

              We request that you notify Ahmad Al Shahman through Serverlogy Corporation,
Delaware Corporate file # 6938792, of this service of process, together with a copy of the
enclosed papers, pursuant to 8 Del. C. § 321(b).

                                              Respectfully,

                                              /s/ Lucinda C. Cucuzzella

                                              Lucinda C. Cucuzzella (#3491)

LCC/rah
Enclosures
                                CERTIFICATE OF SERVICE

               I hereby certify that on July 17, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

               I further certify that I caused copies of the foregoing document to be served on

July 17, 2020, upon the following in the manner indicated:

Severlogy Corporation                                                  VIA ELECTRONIC MAIL
c/o Ahmad Al Shahman
ahmad.shm@protonmail.com

Ahmad Al Shahman                                                       VIA ELECTRONIC MAIL
ahmad.shm@protonmail.com
ahmad@dataname.com
billing@hoststore.com
ahmad@hoststore.com
info@eastmedia.co
customerservice@eastmedia.co
mike@coxmax.com
eastiptv@gmail.com
w.developing@gmail.com
info@dataname.com
billing@themepure.com
payments@themepure.com
customersupport@serverlogy.com
sales@serverlogy.com
abuse@serverlogy.com


                                                    /s/ Lucinda C. Cucuzzella

                                                    Lucinda C. Cucuzzella (#3491)
